Citation Nr: 0008304	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  This appeal arises from an August 1994 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  That rating 
decision, in part, denied the veteran's claim for an 
evaluation in excess of 50 percent for generalized anxiety 
disorder. 

In July 1996, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, rating 
actions in September 1998 and July 1999 continued the prior 
denial.


REMAND

The veteran contends that his service-connected generalized 
anxiety disorder is more than 50 percent disabling.  Since 
the last remand, the RO has obtained private psychiatric 
records as well as a VA examination of the veteran.  A 
November 1996 private medical record noted diagnoses of 
generalized anxiety disorder/ major depressive disorder, 
recurrent, severe, with a Global Assessment of Functioning 
(GAF) score of 55-60.  The veteran's prognosis was listed as 
poor.  The veteran underwent a VA psychiatric examination in 
August 1997.  The examiner found generalized anxiety 
disorder, and assigned a Global Assessment of Functioning 
(GAF) score of 70, which the examiner stated was indicative 
of "some difficulties in social activities or occupational, 
but generally the patient is functioning pretty well."  
Subsequent to the VA examination, a February 1998 statement 
from the veteran's private psychiatrist noted that the 
veteran was feeling very much depressed and having 
autodestructive ideation.  The psychiatrist stated that 
hospitalization should be considered.  An October 1998 
statement from the same psychiatrist stated that the veteran 
was unable to perform any gainful activity and his prognosis 
was poor.   

In light of the wildly divergent medical findings of record, 
the Board is unable to determine the current extent of the 
veteran's service connected psychiatric disorder on the basis 
of the evidence as it now stands.  When the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the veteran 
should be scheduled for an examination by a VA psychiatrist 
in order to determine the current extent of his service 
connected psychiatric disorder and comment on its impact on 
his social and industrial capacity.  The examiner must review 
the complete medical record of the case, including the 
statements/reports dated in November 1996, August 1997, 
February 1998, and October 1998.  Additionally, records of 
any recent hospitalizations or outpatient treatments should 
be obtained.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  After securing any necessary 
releases, the RO should obtain the 
records of any private or fee basis 
psychiatric treatments, VA outpatient 
treatment, or hospitalizations of the 
veteran which are not in the claims 
folder.  

2.  Following the above, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist who has not 
previously seen him.  The examiners must 
review this remand and the entire claims 
folder, including the psychiatric 
reports/statements dated in November 
1996, August 1997, February 1998, and 
October 1998.  The examiner should be 
requested to review these reports and 
prepare a detailed report with an opinion 
as to the proper nature and severity of 
the veteran's service connected 
psychiatric disorder as well as its 
impact on his social and industrial 
capacity.  The examiner is requested to 
consider the applicable provisions of the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV) 
and provide a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of 
that score.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  If the decision remains adverse to the veteran, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




